129 F.3d 128
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alana Laree ENSIGN, aka Alana Ensign, Defendant-Appellant.
No. 96-50448.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 7, 1997.**Decided Nov. 12, 1997.

Appeal from the United States District Court for the Central District of California John G. Davies District Judge, Presiding.
Before:  GIBSON,*** KOZINSKI ana TROTT, Circuit Judges.


1
MEMORANDUM*


2
Ensign challenges the district court's refusal to suppress seized evidence, alleging that the affidavit supporting the warrant omitted material information.  She correctly notes that "[t]he only issue is whether there is a reasonable probability that the ... suppression hearing would have been different if the material [had] been disclosed in a timely manner."  [AOB 13].  Because the evidence supporting the search of Dwight Bryant's residence differs considerably from the evidence supporting the search of Ensign's residence, we find Judge Hatter's ruling in the Dwight Bryant case inapposite.  The district court correctly found that even if the affidavit had included the additional evidence Ensign cites, the search warrant still would have issued, especially in light of Rickey Bryant's bomb-making past.  The district court did not err in denying the motion to suppress.


3
Ensign also claims that the district court erred in refusing to give a "mere presence" instruction.  However, the defendant's proposed instruction and the instructions given by the court achieved the same ends;  both required the jury to find that Ensign was more than a mere spectator in order to convict.  Ensign is not "entitled to an instruction that merely duplicates what the jury has already been told."  United States v. Lopez-Alvarez, 970 F.2d 583, 597 (9th Cir.1992).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable Floyd R. Gibson, United States Court of Appeals for the Eighth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir R. 36-3